—Appeal from an order of the Family Court of Ulster County (Work, J.), entered July 1, 1997, which granted petitioners’ application, in a proceeding pursuant to Family Court Act article 7, to adjudicate respondent a person in need of supervision.
Respondent was adjudicated a person in need of supervision based upon his admission of facts alleged in the petition regarding school and behavioral problems and ultimately consented to placement with the Ulster County Department of Social Services for a period of one year. Respondent’s counsel now seeks to be relieved of representing respondent on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record and the brief submitted by respondent’s counsel leads to the same conclusion. Accordingly, counsel’s application for leave to withdraw is granted (see, Matter of Amber EE. [Thomas FF.], 245 AD2d 895; Matter of Dart v Howell, 237 AD2d 825).
Mikoll, J. P., Mercure, Crew III, White and Carpinello, JJ., concur. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.